             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:18-cr-00146-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                       ORDER
                                )
TANNER MOREN EAGLE LARCH,       )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to File

Under Seal [Doc. 22].

     The Defendant, through counsel, moves the Court for leave to file a

Supplement to Motion to Continuance [Doc. 23] under seal in this case. For

grounds, counsel states that the supplement contains significant health

related information that is confidential and protected under the Health

Insurance Portability and Accountability Act of 1996 (“HIPAA”). [Doc. 22].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”
Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed his motion on May

3, 2019, and it has been accessible to the public through the Court’s

electronic case filing system since that time. Further, the Defendant has

demonstrated that the supplement contains sensitive medical information

and that the public’s right of access to such information is substantially

outweighed by the Defendant’s competing interest in protecting the details

of such information. See United States v. Harris, 890 F.3d 480, 492 (4th Cir.

2018). Finally, having considered less drastic alternatives to sealing the

document, the Court concludes that sealing of the Supplement is necessary

to protect the Defendant’s privacy interests.

      Upon review of the Defendant’s Supplement, the Court finds that the

Supplement contains case material and information of the nature that is

ordinarily sealed and appropriate to be shielded from public access. See

United States v. Harris, 890 F.3d at 492.

      Accordingly, the Defendant’s Motion to Seal is granted, and counsel

shall be permitted to file the Supplement [Doc. 23] under seal.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to File

Under Seal [Doc. 22] is GRANTED, and the Defendant’s Supplement to


                                      2
              Motion to Continuance [Doc. 23] shall be filed under seal and shall remain

              under seal until further Order of the Court.

                      IT IS SO ORDERED.
Signed: May 3, 2019




                                                     3
